Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of July
27, 2006 (the "Effective Date"), by and among Westwood Holdings Group, Inc., a
Delaware corporation (the "Company"), and Susan M. Byrne ("Executive").

RECITALS

WHEREAS, the Executive currently serves as Chairman and Chief Investment Officer
of Westwood Holdings Group, Inc.;

WHEREAS, the Company desires to enter into an Executive Employment Agreement
with the Executive;

NOW THEREFORE, the parties agree as follows:

Term

. Subject to earlier termination as provided herein, the Company hereby agrees
to continue Executive in its employ, and Executive hereby agrees to remain in
the employ of the Company, commencing on the Effective Date and ending on April
30, 2012. The term of Executive's employment as provided in this Section 1 shall
be hereinafter referred to as the "Term."



2.

    Duties.



(a)

             Executive's Positions and Titles. Executive's positions and titles
shall be Chairman and Chief Investment Officer.



(b)

            Executive's Duties. The duties and responsibilities of Executive are
and shall continue to be of an executive nature as shall be required by the
Company in the conduct of its business and shall include the performance of such
lawful and reasonable duties and responsibilities as the Board of Directors (the
"Board") may from time to time assign to Executive not inconsistent with
Executive's position(s) and shall include acting as primary investment officer,
for the Company's business. Executive recognizes that during the period of
Executive's employment hereunder, Executive owes an undivided duty of loyalty to
the Company, and Executive will use Executive's good faith efforts to promote
and develop the business of the Company. Recognizing and acknowledging that it
is essential for the protection and enhancement of the name and business of the
Company and the goodwill pertaining thereto, Executive shall perform her duties
under this Agreement professionally, in accordance with the applicable laws,
rules and regulations and such standards, policies and procedures established by
Employer and the industry from time to time. Executive will not perform any
duties for any other business without the prior written consent of the
Compensation Committee, but may engage in charitable, civic or community
activities, provided that such duties or activities do not materially interfere
with the proper performance of Executive's duties under this Agreement.



(c)

             Board Service. Executive will be nominated for reelection as a
member of the Board at each annual meeting of stockholders during the Term. If
so elected, Executive agrees that she will serve as a member of the Board.



3.

               Compensation and Benefits.



(a)

             Base Salary. During the Term, Executive shall receive a base salary
("Base Salary"), paid in accordance with the normal payroll practices of the
Company, at an annual rate of $750,000.00. The Base Salary shall be reviewed
from time to time in accordance with the Company's policies and practices, but
no less frequently than once annually and may be increased, but not decreased,
at any time and from time to time by action of the Board or the Compensation
Committee. The term "Base Salary" shall include any such increases to the Base
Salary from time to time.



(b)

            Annual Incentive Plan and Discretionary Bonus Awards. In addition to
the Base Salary, Executive shall be eligible throughout the Term to receive
awards of both performance-based and discretionary bonuses as a participant in
the Company's Annual Incentive Plan and Discretionary Bonus Plan as approved by
the Compensation Committee of the Board, and as amended from time to time.



(c)

             Long-Term Incentive Award. In addition to the Base Salary and
participation in the Annual Incentive Plan, Executive has received an award of
300,000 shares of restricted stock subject to performance vesting goals.



(d)

            Expenses. During the Term, Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by her in accordance
with the policies and practices of the Company as in effect from time to time.



(e)

             Vacation. During the Term, Executive shall be entitled to paid
vacation in accordance with the policies and practices of the Company as in
effect from time to time with respect to senior executives employed by the
Company, but in no event shall such vacation time be less than four (4) weeks
per calendar year.



4.

               Termination.



(a)

             Disability. Either Executive or the Company may terminate
Executive's employment, after having established Executive's Disability, by
giving notice of her or its intention to terminate Executive's employment. For
purposes of this Agreement, Executive shall be deemed to have a "Disability" for
purposes of this Agreement if Executive has any medically determinable physical
or mental impairment that has lasted for a period of not less than six (6)
months in any twelve (12) month period and that renders Executive unable to
perform the duties required under the Agreement. Such determination shall be
made by written certification ("Certificate") of Executive's Disability by a
physician jointly selected by the Company and the Executive; provided that if
the Company and Executive cannot reach agreement on the physician, the
Certification shall be by a panel of physicians consisting of one physician
selected by the Company, one physician selected by the Executive and a third
physician jointly selected by those two physicians.



(b)

            Cause.



(i)              The Company may terminate Executive's employment at any time
for Cause, if Cause as defined below exists.

(ii)            For purposes of this Agreement, "Cause" means with respect to
Executive the occurrence of any of the following events:

(A)

           Executive's conviction of any felony or other serious crimes;



(B)

           Executive's material breach of any of the terms of the Agreement or
any other written agreement or material Company policy to which Executive and
the Company are parties or are bound, if such breach shall be willful and shall
continue beyond a period of twenty (20) days immediately after written notice
thereof by the Company to Executive;



(C)

           Wrongful misappropriation by Executive of any money, assets, or other
property of the Company or a client of the Company;



(D)

           Willful actions or failures to act by the Executive which subject the
Executive or the Company to censure by the Securities and Exchange Commission as
described in and pursuant to Section 203(e) or 203(f) of the Investment Advisers
Act of 1940 or Section 9(b) of the Investment Company Act of 1940 or to censure
by a state securities administrator pursuant to applicable state securities laws
or regulations;



(E)

            Executive's commission of fraud or gross moral turpitude; or



(F)

            Executive's continued willful failure to substantially perform
Executive's duties under this Agreement after receipt of written notice thereof
and an opportunity to so perform.



(iii)          Cause shall be determined by the affirmative vote of at least
seventy five percent (75%) of the members of the Board (excluding the Executive,
if a Board member, and excluding any member of the Board involved in events
leading to the Board's consideration of terminating Executive for Cause).
Executive shall be given twenty (20) days written notice of the Board meeting at
which Cause shall be decided (which notice shall be deemed to be notice of the
existence of Cause if Cause is found to exist by the Board), and shall be given
an opportunity prior to the vote on Cause to appear before the Board, with or
without counsel, at Executive's election, to present arguments on her behalf.
The notice to Executive of the Board meeting shall include a description of the
specific reasons for such consideration of Cause. During the notice period
described herein, the Company shall not be prevented or delayed in its ability
to enforce the Restrictive Covenants contained herein.

(iv)          For purposes of this Section 4(b), no act or failure to act, on
the part of Executive, shall be considered willful if it is done, or omitted to
be done, by her in good faith and with a reasonable belief that her action or
omission was in the best interests of the Company.

(c)

             Good Reason.



(i)

              Executive may terminate Executive's employment at any time for
Good Reason, if:



(A)

           (1) An event or condition occurs which constitutes any of (B) (1)
through (B) (5) below; (2) Executive provides the Company with written notice
that she intends to resign for Good Reason and such written notice includes
(I) a designation of at least one of (B) (1) through (B) (5) below (the
"Designated Section") and (II) specifically describes the events or conditions
Executive is relying upon to satisfy the requirements of the Designated
Section(s); (3) as of the twentieth day following the date notice is given by
Executive to the Company, such events or conditions have not been corrected in
all material respects; and (4) Executive's resignation is effective within
ninety (90) days of the date Executive first has actual knowledge of the
occurrence of the first event or condition upon which Executive relies upon to
satisfy any of the Designated Section(s).



(B)

           "Good Reason" shall mean the occurrence of any of the following
without the express written consent of Executive:



(1)

            any material breach by the Company of the Agreement (including any
reduction in Executive's Base Salary);



(2)

            any material adverse change in the status, position or
responsibilities of Executive, including a change in Executive's reporting
relationship so that she no longer reports to the Board or the removal from or
failure to re-elect Executive as a member of the Board, or if the Company
becomes a wholly-owned subsidiary of another company and the Executive serves
only as an officer of the subsidiary company;



(3)

            assignment of duties to Executive that are materially inconsistent
with Executive's position and responsibilities described in this Agreement;



(4)

            the failure of the Company to assign this Agreement to a successor
to the Company or failure of a successor to the Company to explicitly assume and
agree to be bound by this Agreement; or



(5)

            requiring Executive to be principally based at any office or
location more than twenty-five (25) miles from the current offices of the
Company in Dallas, Texas.



In addition, following a Change of Control, Executive shall be considered to
have "Good Reason" for termination if she voluntarily terminates her employment
within the ninety-day period immediately following the date that is three (3)
months following the Change of Control. A "Change of Control" shall mean (i) a
merger or consolidation of the Company with or into another corporation (other
than a merger undertaken solely in order to reincorporate in another state)
immediately following which the beneficial holders of the voting stock of the
Company immediately prior to such transaction or series of transactions do not
continue to hold 50% or more of the voting stock (based upon voting power) of
the Company or (A) any entity that owns, directly or indirectly, the stock of
the Company, (B) any entity with which the Company has merged, or (C) any entity
that owns an entity with which the Company has merged; (ii) a dissolution of the
Company, (iii) a transfer of all or substantially all of the assets of the
Company in one transaction or a series of related transactions to one or more
other persons or entities, (iv) a transaction or series of transactions that
results in any entity, "Person" or "Group" (as defined below), becoming the
beneficial owner, directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company's then
outstanding securities, or (v) during any period of two (2) consecutive years
commencing on or after January 1, 2006, individuals who at the beginning of the
period constituted the Company's Board of Directors cease for any reason to
constitute at least a majority, unless the election of each director who was not
a director at the beginning of the period has been approved in advance by
directors representing at least two-thirds (2/3) of the directors then in office
who were directors at the beginning of the period; provided, however, that a
"Change in Control" shall not be deemed to have occurred if the ownership of 50%
or more of the combined voting power of the surviving corporation, asset
transferee or Company (as the case may be), after giving effect to the
transaction or series of transactions, is directly or indirectly held by (A) a
trustee or other fiduciary under an employee benefit plan maintained by the
Company, (B) one or more of the "executive officers" of the Company that held
such positions prior to the transaction or series of transactions, or any
entity, Person or Group under their control. As used herein, "Person" and
"Group" shall have the meanings set forth in Sections 13(d)(3) and/or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, and "executive officer"
shall have the meaning set forth in Rule 3b-7 promulgated under such Act.

(d)

            Termination by Executive Without Good Reason. Executive may, at any
time without Good Reason, by at least thirty (30) days' prior notice, terminate
this Agreement.



(e)

             Termination by the Company without Cause. The Company may terminate
Executive's employment at any time without Cause.



(f)

              Notice of Termination. Any termination of Executive's employment
by the Company for Disability or for or without Cause, or by Executive for
Disability or for or without Good Reason, shall be communicated by a Notice of
Termination to the other party hereto. For purposes of this Agreement, a "Notice
of Termination" means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon; (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated; and
(iii) specifies the Date of Termination (defined below); provided, such Notice
of Termination may be conditional if coupled with a notice of the Board's
consideration of "Cause" or Executive's intention to resign for "Good Reason,"
as the case may be, as provided above.



(g)

             Date of Termination. "Date of Termination" means the date Notice of
Termination is given or any later date specified therein; provided, (i) any
Notice of Termination pursuant to Section 4(a) shall be effective ninety (90)
days after the date given, (ii) any Notice of Termination pursuant to Section
4(b) or Section 4(c) shall be effective not less than twenty (20) days after the
date given, (iii) any Notice of Termination pursuant to Section 4(d) shall be
effective not less than thirty (30) days after the date given, and (iv) in every
other case any Notice of Termination shall be effective not more than fifteen
(15) days after the date given. Executive's Date of Termination shall be the
date of her death if applicable.



5.

               Obligations of the Company upon Termination. Executive's
entitlements upon termination of employment are set forth below and the terms
related to Executive's entitlement to severance and medical benefits
post-employment are further summarized on Addendum A attached to this Agreement.
Except to the extent otherwise provided in this Agreement, all benefits,
including stock option grants, restricted shares, and awards under the Long Term
Incentive Programs, shall be subject to the terms and conditions of the plan or
arrangement under which such benefits accrue, are granted or are awarded. For
purposes of this Section 5, the term "Accrued Obligations" shall mean, as of the
Date of Termination, (i) Executive's full Base Salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given
(disregarding any reduction constituting Good Reason), to the extent not
theretofore paid, (ii) the amount of any bonus, cash or incentive compensation
earned (and so certified by the Compensation Committee, if applicable) (and not
forfeited hereunder) by Executive as of the Date of Termination to the extent
not theretofore paid, and (iii) any vacation pay, expense reimbursements and
other cash entitlements accrued by Executive as of the Date of Termination to
the extent not theretofore paid. For purposes of determining an Accrued
Obligation under this Section 5, no discretionary compensation shall be deemed
earned or accrued until it is specifically approved by the Board or the
Compensation Committee in accordance with the applicable plan, program or
policy. Executive shall not be eligible under any severance plan or agreement of
the Company except as set forth herein.



(a)

             Death. If Executive's employment is terminated by reason of
Executive's death, then this Agreement shall terminate without further
obligations by the Company to Executive's legal representatives under this
Agreement, except as set forth in this Section 5(a) or as contained in an
applicable Company plan or program which takes effect at the date of her death,
but in no event shall the Company's obligations be less than those provided by
this Agreement:



(i)              Executive's Accrued Obligations not theretofore paid;

(ii)            from and after the Date of Termination, Executive's surviving
spouse, other named beneficiaries or other legal representatives, as the case
may be, shall be entitled to receive those benefits payable to them under the
provisions of any plan or program described in Section 3 above;

(iii)          Executive's eligible dependents shall receive continuation of
medical benefits upon the same terms as exist immediately prior to the
termination of employment (or, if such benefits are not available, the value
thereof in cash) for the twelve (12)-month period immediately following the Date
of Termination, and at the end of such period, a COBRA qualifying event shall be
deemed to occur; and

(iv)          all unexercised stock options and all unvested restricted shares,
and other equity-incentive compensation awards theretofore granted to Executive
shall be fully vested and exercisable in accordance with the terms of the
applicable agreement and the Company's Stock Incentive Plan (as amended and
restated from time to time).

(b)

            Disability. If Executive's employment is terminated by reason of
Executive's Disability, then Executive shall be entitled to receive as of the
Date of Termination:



(i)              Executive's Accrued Obligations not theretofore paid;

(ii)            disability benefits, if any, at least equal to those then
provided by the Company to disabled executives and their families;

(iii)          Executive and Executive's eligible dependents shall be entitled
to receive those benefits payable to them under the provisions of any applicable
plan or program described in Section 3 and above and shall receive continuation
of medical benefits upon the same terms as exist immediately prior to the
termination of employment (or, if such benefits are not available, the value
thereof in cash) for the twelve (12) month period immediately following the Date
of Termination, and at the end of such period, a COBRA qualifying event shall be
deemed to occur; and

(iv)          the Board may, in its sole discretion, if in the best interest of
the Company and the Executive, determine that all or part of the Executive's
unexercised stock options and unvested restricted shares, and other
equity-incentive compensation awards become fully vested and exercisable.

(c)

             With or Without Cause/Without Good Reason. If Executive's
employment is terminated with or without Cause by the Company or if Executive
terminates Executive's employment without Good Reason, then the Company shall
pay Executive all Accrued Obligations. Any vested stock options shall be
exercisable in accordance with the provisions of the applicable agreement or
award. In addition:



(i)              if the Company makes the election described in Section 5(f),
then the Company shall pay to Executive an amount equal to the Executive's
annual Base Salary at the rate in effect at the time the Notice of Termination
is given, payable in monthly installments for a period of twelve (12) months
commencing with the month following the Date of Termination,

(ii)            Executive and Executive's eligible dependents shall receive
continuation of medical benefits upon the same terms as exist immediately prior
to the termination of employment (or, if such benefits are not available, the
value thereof in cash) for the twelve (12) month period immediately following
the Date of Termination, and at the end of such period, a COBRA qualifying event
shall be deemed to occur; provided that, the amount of any monthly payments
pursuant to Section 5(c)(i) above shall be reduced by the employee's portion of
the cost of such benefits, which Executive would be required to pay if she were
actually employed during such period, and

(iii)          If Executive's employment is terminated by the Company with Cause
or by Executive without Good Reason, all unvested stock options and all unvested
restricted shares shall be forfeited. If Executive's employment is terminated by
the Company without Cause, all unvested stock options and all unvested
restricted shares shall be fully vested and exercisable in accordance with the
terms of the applicable agreement and the Company's Stock Incentive Plan (as
amended and restated from time to time).

(d)

            For Good Reason. If Executive terminates Executive's employment for
Good Reason, then:



(i)              The Company shall pay to Executive the following amounts:

(A)

           Executive's Accrued Obligations not theretofore paid; and



(B)

           an amount equal to the Executive's annual Base Salary at the rate in
effect at the time the Notice of Termination is given (disregarding any
reduction constituting Good Reason), payable in monthly installments for a
period of twelve (12) months commencing with the month following the Date of
Termination.



(ii)            Executive and Executive's eligible dependents shall receive
continuation of medical benefits upon the same terms as exist immediately prior
to the termination of employment (or, if such benefits are not available, the
value thereof in cash) for the twelve (12) month period immediately following
the Date of Termination, and at the end of such period, a COBRA qualifying event
shall be deemed to occur; provided that, the amount of any monthly payments
pursuant to Section 5(d)(i)(B) above shall be reduced by the employee's portion
of the cost of such benefits, which Executive would be required to pay if she
were actually employed during such period;

(iii)          all unvested stock options and all unvested restricted shares
shall be fully vested and exercisable in accordance with the terms of the
applicable agreement and the Company's Stock Incentive Plan (as amended and
restated from time to time); and

(iv)          Executive and Executive's eligible dependents shall be entitled to
receive those benefits payable to them under the provisions of any applicable
plan or program described in Section 3.

(e)

             Section 409A Protective Provision. Executive and the Company agree
that if Executive is determined to be a "specified employee" as such term is
defined in Section 409A of the Code upon termination of her employment, certain
payments to Executive under this Section 5 may be required to be postponed to
comply with Section 409A. Thus, Executive and the Company agree that, in such
event, any payments that are so postponed will be paid to Executive on the first
day of the calendar month following the end of the required postponement period.



(f)

              Compliance with Non-Compete Covenants. The parties intend that all
of the restrictive covenants set forth in Section 10 shall apply in the event
that (i) the Executive terminates her employment with Good Reason, or (ii) the
Executive terminates her employment within the ninety-day period immediately
following the date that is three (3) months following a Change of Control.
However, if the Company terminates Executive's employment with or without Cause
or the Executive terminates her employment without Good Reason under Section
5(c) hereof, the Company shall have an option, exercisable no later than sixty
(60) days following termination, whether the Executive shall be required to
comply with the restrictive covenants set forth in Section 10(d) hereof (the
"Non-Compete Covenants"). The Company shall notify Executive in writing no later
than the expiration of the sixty-day period whether it elects to enforce the
Non-Compete Covenants. If the Non-Compete Covenants apply, Executive
acknowledges and agrees that Executive's right to receive severance benefits
under Sections 5(c) or (d) of this Agreement shall be contingent upon
Executive's compliance with the Non-Compete Covenants. If Executive fails to
comply with the Non-Compete Covenants, then Executive shall not be entitled to
any such severance benefits. If the Company does not elect to enforce the
Non-Compete Covenants, the Executive shall not be entitled to such severance
benefits under Sections 5(c) or (d).



6.

               Non-exclusivity of Rights. Except as set forth in Section 5,
nothing in this Agreement shall prevent or limit Executive's continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company and for which Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as Executive may have under any
stock option, restricted shares or other agreement with the Company or any of
its affiliated companies. Except as otherwise provided herein, amounts and
benefits which are vested benefits or which Executive is otherwise entitled to
receive under any plan, program, agreement or arrangement of the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan or program.



7.

               No Set-Off; No Mitigation. Except as provided herein, the
Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including any set-off, counterclaim, recoupment, defense or other
right which the Company may have against Executive or others. In no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment.



8.

               Arbitration of Disputes. Except as set forth in Section 11, any
controversy or claim arising out of or related to (A) this Agreement, (B) the
breach thereof or (C) Executive's employment with the Company or the termination
of such employment shall be settled by arbitration in Dallas, Texas before a
single arbitrator administered by the American Arbitration Association ("AAA")
under its National Rules for the Resolution of Employment Disputes, effective as
of January 1, 2004 (the "Employment Rules"), and judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, Rule R-34 of the AAA's Commercial Arbitration
Rules amended and restated as of July 1, 2003 (instead of Rule 27 of the
Employment Rules), shall apply to interim measures. References herein to any
arbitration rule(s) shall be construed as referring to such rule(s) as amended
or renumbered from time to time and to any successor rules. References to the
AAA include any successor organization.



9.

               Entire Agreement. Executive acknowledges and agrees that this
Agreement includes the entire agreement and understanding between the parties
and supersedes any prior agreements, written or oral, with respect to the
subject matter hereof, including the termination of Executive's employment
during the Term and all amounts to which Executive shall be entitled whether
during the Term or thereafter and all restrictive covenants to which Executive
may be subject.



10.

            Executive's Covenants.



(a)

             Executive's Acknowledgment. Executive agrees and acknowledges that
in order to assure the Company that it will retain its value and that of the
Business as a going concern, it is necessary that Executive not utilize special
knowledge of the Business and its relationships with customers to compete with
the Company. For purposes of this Agreement, "Business" means the provision of
investment management, investment advisory, portfolio management, financial
analysis, research or similar services relating to the investment of
international or domestic equity or debt securities or other activities or
services of the type provided by the Company or its affiliates to its clients on
a worldwide basis including, without limitation, open-end and closed-end,
registered and unregistered, investment companies ("Funds"), and the direct and
indirect sale and/or distribution of equity interests in the Funds; and
"Competing Activity" or "Competing Activities" means engaging in the Business.
Executive further acknowledges that:



(i)              the Company is and will be engaged in the Business during the
Term and thereafter;

(ii)            Executive will occupy a position of trust and confidence with
the Company, and during the Term, Executive will become familiar with the
Company's trade secrets and with other proprietary and Confidential Information
concerning the Company and the Business;

(iii)          the agreements and covenants contained in this Section 10 are
essential to protect the Company, the client relationships and the goodwill of
the Business and compliance with such agreements and covenants will not impair
Executive's ability to procure subsequent and comparable employment; and

(iv)          Executive's employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement.

(b)

            Confidential Information. For purposes of this Agreement,
"Confidential Information" shall mean trade secrets and other proprietary
information concerning the products, processes or services of the Company or any
of its affiliates, which information (i) has not been made generally available
to the public, and is useful or of value to Company's current or anticipated
business activities or of those of any affiliate or client of Company; or (ii)
has been identified to Executive as confidential, either orally or in writing,
including, but not limited to: computer programs; research and other statistical
data and analyses; marketing, organizational or other research and development,
or business plans; personnel information, including the identity of other
Executives of the Company, their responsibilities, competence, abilities, and
compensation; financial, accounting and similar records of Company, its
affiliates and/or any Fund or account managed by the Company or its affiliates
(such Funds or accounts referred to herein as "Company Funds"); current and
prospective client lists and information on clients and their Executives; client
investment objectives, the nature of their investment portfolios and contractual
agreements with the Company or its affiliates; information concerning planned or
pending investment products, acquisitions or divestitures; and information
concerning the marketing and/or sale or distribution of equity interests in the
Funds. Confidential Information shall not include information which: (a) is in
or hereafter enters the public domain through no fault of Executive; (b) is
obtained by Executive from a third party having the legal right to use and
disclose the same; or (c) is in the possession of Executive prior to receipt
from the Company (as evidenced by Executive's written records pre-dating the
date of employment). All notes, reports, plans, published memoranda or other
documents created, developed, generated or held by Executive during employment,
concerning or related to the Company's or its affiliates business, and whether
containing or relating to Confidential Information or not, and all tangible
personal property of the Company or its affiliates entrusted to Executive or in
Executive's direct or indirect possession or control, are the property of the
Company, and will be promptly delivered to the Company and not thereafter used
by Executive upon termination of Executive's employment for any reason
whatsoever.



(c)

             Non-Disclosure. Executive agrees that during employment with the
Company (including any employment following the Term) and at all times
thereafter, Executive shall not reveal to any competitor or other person or
entity (other than current employees of the Company) any Confidential
Information that Executive obtains while performing services for the Company,
except as may be required in Executive's reasonable judgment to fulfill her
duties hereunder.



(d)

            Non-Compete and Related Covenants. If (i) the Executive terminates
her employment with Good Reason, or (ii) the Company terminates the Executive's
employment with or without Cause, or the Executive terminates without Good
Reason, and in either case, the Company makes the election set forth in Section
5(f), or (iii) the Executive terminates her employment within the ninety-day
period immediately following the date that is three (3) months following a
Change of Control, then for a period of one year following the Date of
Termination (such period the "Post-Termination Non-Compete Period"), Executive
shall not engage in, or own or control any interest in, or act as an officer,
director or employee of, or consultant, advisor or lender to any firm,
corporation, institution, business or entity (each an "Entity") directly or
indirectly engaged in the Business. Further, during the Post-Termination
Non-Compete Period, Executive shall not, directly or indirectly, on her behalf
or another's behalf:



(i)              solicit the Company's or its affiliates' clients to provide,
offer to provide, or provide to any such clients, services or products of the
kind generally offered or provided by Company or its affiliates; or

(ii)            solicit, induce or encourage any person who is then in the
employ of the Company to leave his or her employment, agency or office with
Company, or employ or be employed with any such person or persons, for the
purpose of providing or offering to provide, services or products of the kind
generally offered by Company or its affiliates.

(iii)          Executive understands that Company's name, the name of any Funds
and accounts managed by the Company (such proprietary Funds, accounts and any
other client account managed by the Company, the "Company Accounts") and the
investment performance of any Company Account are extremely valuable and are the
result of the expenditure of substantial time, effort and resources by the
Company. Therefore, during the Post-Termination Non-Compete Period, Executive
agrees that she will not, directly or indirectly, on her behalf or another's
behalf:

(A)

           refer to the Company, "Westwood," "Westwood Holdings Group,"
"Westwood Funds," or any other name used by the Company, any Company Account or
the investment performance thereof, or Executive's prior association with the
Company or its affiliates or any Company Account in any public filing or in any
advertisement or marketing of any service or product which is a Competing
Activity; or



(B)

           maintain a relationship of the type described herein with any Entity
which refers to the Company, any Company Account or the investment performance
thereof, or Executive's prior association with Company or any Company Account in
any public filing or in any advertisement or marketing of any service or product
which is a Competing Activity.



(iv)          Notwithstanding the foregoing, nothing in this paragraph (d) shall
prohibit Executive or any other person or Entity from referring to information
described in said paragraphs, provided such reference is not made in advertising
or marketing in newspapers, magazines, trade journals or other public media, or
direct advertising or marketing materials, and such information is limited to
the extent that (i) such information is contained in any SEC filings previously
made by the Company, or (ii) reference to such information is otherwise required
by law. The Company and Executive agree that, based on applicable rules,
regulations and court decisions in effect as of the date this Agreement is
entered into, information relating to the investment performance of any Company
Account is not information reference to which "is otherwise required by law"
within the meaning of said clause (ii). In addition, this Section 10(d) shall
not prohibit Executive from being a passive owner of not more than two percent
(2%) of the outstanding shares of any class of securities of an Entity whose
securities are publicly traded, so long as Executive does not have any active
participation in the business of such Entity.

(e)

             Non-Exclusive Remedy for Restrictive Covenants. Executive
acknowledges and agrees that the covenants set forth in this Section 10
(collectively, the "Restrictive Covenants") are reasonable and necessary for the
protection of the Company's business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of the Restrictive
Covenants, and that in the event of Executive's actual or threatened breach of
any such Restrictive Covenants, the Company will have no adequate remedy at law.
Executive accordingly agrees that in the event of any actual or threatened
breach by him of any of the Restrictive Covenants, the Company shall be entitled
to immediate temporary injunctive and other equitable relief, without the
necessity of showing actual monetary damages or the posting of bond. Nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of damages. The duration of a Restrictive Covenant shall be
extended by such time during which such breach or threatened breach continues
without cure by Executive.



11.

            Indemnification and Insurance.



(a)

             The Company agrees that Executive shall be indemnified to the
extent otherwise provided in agreements between the Company and Executive and
pursuant to the Company's Certificate of Incorporation and Bylaws.



(b)

            During the Term and thereafter for the duration of any statute of
limitations or other period during which a claim might be successfully brought
against Executive, Executive shall be covered to the same extent as directors by
any directors' and officers' liability insurance policy maintained by the
Company from time to time.



12.

            Successors.



(a)

             This Agreement is personal to Executive and, without the prior
written consent of the Company, shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive's legal representatives.



(b)

            This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. It shall not be assignable by the Company or its
successors except in connection with the sale or other disposition of all or
substantially all the assets or business of the Company. The Company shall
require any successor to all or substantially all of the business or assets of
the Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
reasonably satisfactory to Executive, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.



13.

            Amendment; Waiver. This Agreement may be amended, modified or
changed only by a written instrument executed by Executive and the Company. No
provision of this Agreement may be waived except by a writing executed and
delivered by the party sought to be charged. Any such written waiver will be
effective only with respect to the event or circumstance described therein and
not with respect to any other event or circumstance, unless such waiver
expressly provides to the contrary.



14.

            Miscellaneous.



(a)

             The provisions of Section 5 (Obligations of the Company upon
Termination), Section 7 (No Set-Off; No Mitigation), Section 8 (Arbitration of
Disputes), Section 10 (Executive's Covenants), Section 11 (Indemnification and
Insurance), Section 12 (Successors), Section 13 (Amendment; Waiver) and this
Section 14(a) shall survive the termination of Executive's employment with the
Company for any reason, or the expiration of the Term of the Agreement pursuant
to Section 1, and shall thereafter remain in full force and effect.



(b)

            In the event of any inconsistency between this Agreement and any
other agreement, plan, program, policy or practice (collectively, "Other
Provision") of the Company, the terms of this Agreement shall control unless
such Other Provision provides otherwise by a specific reference to this Section
14(b).



(c)

             This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas (except Section 11 which shall be governed
by the laws of the State of Delaware), without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.



(d)

            All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given (i) the following business
day after deposit from within the United States with a reputable express courier
service (charges prepaid), (ii) three (3) days after mailing by certified or
registered mail, return receipt requested and postage prepaid, or (iii) upon
receipt in all other cases. Such notices, demands and other communications shall
be sent to the addresses indicated below:



If to the Company:

Westwood Holdings Group, Inc.

200 Crescent Court, Suite 1200

Dallas, TX 75201

Attention: Chief Executive Officer

 

If to Executive:

 

Address per the Company records

 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.

(e)

             Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.



(f)

              All compensation payable to Executive from the Company shall be
subject to all applicable withholding taxes, normal payroll withholding and any
other amounts required by law to be withheld.



(g)

             This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.



(h)

             The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement. The use of the word "including"
in this Agreement shall be by way of example rather than by limitation.



(i)

              The language used in this Agreement will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party hereto. Neither
Executive nor the Company shall be entitled to any presumption in connection
with any determination made hereunder in connection with any arbitration,
judicial or administrative proceeding relating to or arising under this
Agreement.





[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, each of the parties hereto has duly executed this Executive
Employment Agreement as of the date and year first set forth above.



WESTWOOD HOLDINGS GROUP, INC.

By: /s/ Brian O. Casey
Brian O. Casey
Chief Executive Officer


EXECUTIVE


/s/ Susan M. Byrne


Susan M. Byrne



 

 

 

ADDENDUM A

TO EXECUTIVE EMPLOYMENT AGREEMENT

 

EVENT

NON-COMPETE

SALARY

BENEFITS

Termination with or without Cause

Company elects to enforce non-compete

1 year

1 year

 

Company elects not to enforce non-compete

No

1 year

Resignation with Good Reason

Applies for one year

1 year

1 year

Resignation without Good Reason

Company elects to enforce non-compete

1 year

1 year

 

Company elects not to enforce non-compete

No

1 year

Termination following a Change of Control

Applies for 1 year

1 year

1 year

 

 